Order entered October 2, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01065-CV

                 MATTHEW D. BARROW, M.D., P.A. ET AL., Appellants

                                             V.

                              SUZETTE CARNES, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-12-09350-F

                                         ORDER
       The Court has before it appellee’s September 28, 2013 unopposed first motion to extend

time to file brief of appellee. The Court GRANTS the motion and ORDERS appellee to file her

brief by October 28, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE